828 F.2d 117
AMERICAN CONSTRUCTION MACHINERY & EQUIPMENT CORPORATIONLTD., Petitioner-Appellee,v.MECHANISED CONSTRUCTION OF PAKISTAN LTD., Respondent-Appellant.
No. 38, Docket 87-7340.
United States Court of Appeals,Second Circuit.
Argued Sept. 2, 1987.Decided Sept. 14, 1987.

Peter M. Bellsey, New York City (Dunn & Zuckerman, P.C.), of counsel, for respondent-appellant.
Gerald Aksen, New York City (Reid & Priest, Christopher Connolly, of counsel), for petitioner-appellee.
Before FEINBERG, Chief Judge, PIERCE and ALTIMARI, Circuit Judges.
PER CURIAM:


1
The judgment of the United States District Court for the Southern District of New York, confirming an award pursuant to the Convention on the Recognition and Enforcement of Foreign Arbitral Awards, reprinted in 9 U.S.C.A. Sec. 201 note (West Supp.1987), is affirmed substantially for the reasons given by Judge Keenan in his opinion published at 659 F.Supp. 426 (S.D.N.Y.1987).